?ns^ fiPR 13 AH 8: ho
   IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                    DIVISION ONE

STATE OF WASHINGTON,                               No. 70442-7-


                     Respondent,

           v.



MARTIN PANG,                                       UNPUBLISHED OPINION

                     Appellant.                    FILED: April 13, 2015


       Per Curiam — Martin Pang appeals an order denying his motion to terminate

the legal financial obligations (LFOs) imposed following his 1998 guilty pleas to four

counts of manslaughter. He contends the initial ten-year collection period for the

LFOs expired when it was not extended in 2008. The State argues, and the superior

court ruled, that Pang's initial ten-year collection period does not commence until he

is released from total confinement. We agree and affirm.

       For purposes of collecting restitution, RCW 9.94A.753(4) provides that an

offender

       shall remain under the court's jurisdiction for a term of ten years
       following the offender's release from total confinement or ten years
       subsequent to the entry of the judgment and sentence, whichever
       period ends later. Prior to the expiration of the initial ten-year period,
       the superior court may extend jurisdiction under the criminal judgment
       an additional ten years for payment of restitution.

Virtually identical statutory language applies to the collection of other legal financial

obligations. RCW 9.94A.760(4).
No. 70442-7-1/2



       In 1998, the trial court ordered Pang to pay various costs, assessments, and

restitution. He has been continuously incarcerated since his sentencing.

Accordingly, under RCW 9.94A.753(4) and 9.94A.760(4), his initial ten-year collection

period has not yet commenced. The fact that the superior court mistakenly notified

Pang in 2007 that it intended to extend the initial collection period and then failed to

do so is of no moment. The initial ten-year period will not commence until Pang is

released from total confinement.

      Affirmed.


                                                  FOR THE COURT: